Title: From James Madison to James Madison, Sr., 14 August 1790
From: Madison, James
To: Madison, James, Sr.


Hond Sir
N. Y. Augst. 14th. 1790
Congs. not having closed their session till the day before yesterday, and the weather being extremely hot, I have thought it necessary in order to avoid the danger of a bilious attack to which I am become very subject, to wait here a few weeks which will render the journey more safe, and afford me moreover the pleasure of Mr. Jefferson’s company quite to Orange. This resolution puts it out of my power to be within the district by the time of the Election, and makes it proper that I should intimate the cause of it to a friend in each County. The inclosed are part of the letters written for that purpose. I fear the time may be short for conveying them, but hope opportunities may be found. The letter which is not directed is meant for such one of the gentlemen in Louisa, as you and my brother A. may think most proper. Should the High Sheriff be not improper, perhaps it would be as well for you to address it to him. Perhaps also my brother Ambrose may find it convenient to be at the Election in Louisa. The Letter for Col: Pendleton will be best in the hands of my brother William who I presume will attend in Culpeper. Two of the letters being unsealed I refer to their contents, remaining your affe Son
Js. Madison Jr
NB. I have red. the letter for Mr. Jos: Chew &c.
 
[File Copy of Enclosure]
Dear Sir
New York Aug: 13. 1790
The Session of Congs. was closed yesterday. The list of Acts inclosed will give you a general idea of what has been done. The subjects which conduced most to the length of the Session are the assumption of the State-debts, and the Seat of Government. The latter has been decided in a manner more favorable to Virginia than was hoped. The former will be less acceptable to that State. It has however been purged of some of its objections and particularly of its gross injustice to Virginia, which in a pecuniary view is now little affected one way or the other.
The Continental debt, as funded, is provided for by the impost alone, and a surplus of about a Million of dollars, which will have accumulated prior to the first payment of interest, is allotted to the purpose of reducing, by buying up, the principal. The provision for the State debts assumed is to be the work of the next Session in December. It will be made, as far as can be inferred from the ideas now prevalent, under the influence of a strong zeal to avoid direct taxes, the Eastern States being even more averse to that mode of revenue than the Southern, and in my judgment, with much more reason.
It was my purpose to have been within the district before the Election; but the length of the Session has disappointed me. By pushing directly on I might indeed now effect it. But it would be at the risk of my health, which is not at present very firm, and would be particularly exposed on a long & rapid journey at this critical season of the year. I shall consequently remain in this place for a few Weeks presuming that the circumstance of my being present or absent will weigh little with my Constituents in deciding whether they will again confide their interests to my representation. With great respect & regard I am Sir Your Mo: Obedt. hble st.
Js. Madison Jr.
Be so good as not to let this fall into any hands from which it might find its way to the press.
H. Rose
G. Paine
T. Underwood
G. Thomson
W. C. Nicholas
G. Gilmer
—— of Louisa
Mann Page Esqr.
Js. Pendleton Esqr.

